Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on June 24, 2022, and Drawings filed on June 24, 2022.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts do not disclose the aspect of in response to detecting that the provision of the input has ceased before the displaying the semantic swap animation is completed, pausing the semantic swap animation and outputting the correction animation along with the paused semantic swap animation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, it is first claimed that the provision of input is used to replace the first with a second view, but then it is the cease of input that is to replace the first with a second view. The two limitation contradict each other. For the purpose of a compact prosecution the animation is based the user input. 
Claims 12 and 19 are rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 5, 7-13,15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawana et al., Pub. No.: 2011/0202880A1, in view of Stearns, Pub. No. : 2007/0208654A1. 
With regard to claim 1:
Kawana discloses A method implemented by a computing device, the method comprising: displaying a first view of a first list of scrollable items in a user interface on a display device (see fig.3a for the scrollable items: paragraph 56: “As shown in FIG. 2, the display control unit 17 controls the display panel 11 to display display items O belonging to a predetermined layer (step S11). When the movement of a manipulating body P is sensed on the touch panel 13 (S13), the manipulating body detection unit 15 detects the number of manipulating bodies P along with a movement direction and a movement amount of the manipulating body P on the basis of a sensing signal input from the touch panel 13 (S15).”); detecting provision of an input at a detected location over one scrollable item of the first list of scrollable items in the user interface on the display device (see fig.3a for the scrollable items: paragraph 56: “As shown in FIG. 2, the display control unit 17 controls the display panel 11 to display display items O belonging to a predetermined layer (step S11). When the movement of a manipulating body P is sensed on the touch panel 13 (S13), the manipulating body detection unit 15 detects the number of manipulating bodies P along with a movement direction and a movement amount of the manipulating body P on the basis of a sensing signal input from the touch panel 13 (S15).” See also paragraph 50); in response to detecting the provision of the input, replacing the first view with a second view of a second list of scrollable items (see fig. 3B for the replaced view, paragraph 58: “”On the other hand, if the determination result of processing of step S17 is negative, the arithmetic processing unit 23 determines whether the movement amount of the manipulating body P exceeds a predetermined threshold value on the basis of the detection result of the movement amount (S21). If the movement amount exceeds the predetermined threshold value, the arithmetic processing unit 23 makes the layer transition of the scroll display S from the current layer (the predetermined layer) to another layer corresponding to the number of manipulating bodies P (S23). Further, the arithmetic processing unit 23 instructs the display control unit 17 to display display items O belonging to another layer. If a layer transition instruction is received, the display control unit 17 performs display control so that the display items O belonging to another layer are displayed (S25).); and in response to detecting that the provision of the input has ceased, displaying corrected list of items (See parts S15 and S17 and S19 in figure 2, paragraph 58: “On the other hand, if the determination result of processing of step S17 is negative, the arithmetic processing unit 23 determines whether the movement amount of the manipulating body P exceeds a predetermined threshold value on the basis of the detection result of the movement amount (S21). If the movement amount exceeds the predetermined threshold value, the arithmetic processing unit 23 makes the layer transition of the scroll display S from the current layer (the predetermined layer) to another layer corresponding to the number of manipulating bodies P (S23). Further, the arithmetic processing unit 23 instructs the display control unit 17 to display display items O belonging to another layer. If a layer transition instruction is received, the display control unit 17 performs display control so that the display items O belonging to another layer are displayed (S25).”).
Kawana does not disclose the aspect of in response to detecting that the provision of the input has ceased, displaying a correction animation.
However Stearns disclose the aspect of in response to detecting that the provision of the input has ceased, displaying a correction animation (wherein after the input cease the contents begins to converge until they align, paragraph 70: “ FIGS. 4a-c depict a manual move in the central market point prompted by clicking the scroll arrow 22 three times. Such action results in a corresponding downward shift of the price and corresponding bid, ask, and My Vol columns by a unit of three full horizontal rows which reveals, in the My Vol column, an order placed by the trader to sell one instrument above the then market at a price of 112 (FIG. 4b). In such a manual move, the location of the convergence point 24 remains unchanged. When the trader stops clicking the scroll arrow 22, the central market point 26 then begins to converge upon the convergence point 24 until they are in alignment, as depicted in FIG. 4c. Although FIG. 4a shows the downward movement of the price column by clicking arrow 22, it should be appreciated that such movement could also occur by clicking arrow 20, in which case arrow 20 would effect a downward movement of prices and arrow 22 would effect an upward movement of prices..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Stearns to Kawana so the item list is correctly aligned for easy user and to present the user with neat and align content to easily see what are the items on the list to reduce user frustration and to let the user know that the scrolling has completed. 

With regard to claims 2, 10:
Kawana and Stearns disclose the aspect wherein the correction animation is applied to the second view for alignment of the second list of scrollable items regardless of the detected location. (Stearns paragraph 70: “ FIGS. 4a-c depict a manual move in the central market point prompted by clicking the scroll arrow 22 three times. Such action results in a corresponding downward shift of the price and corresponding bid, ask, and My Vol columns by a unit of three full horizontal rows which reveals, in the My Vol column, an order placed by the trader to sell one instrument above the then market at a price of 112 (FIG. 4b). In such a manual move, the location of the convergence point 24 remains unchanged. When the trader stops clicking the scroll arrow 22, the central market point 26 then begins to converge upon the convergence point 24 until they are in alignment, as depicted in FIG. 4c. Although FIG. 4a shows the downward movement of the price column by clicking arrow 22, it should be appreciated that such movement could also occur by clicking arrow 20, in which case arrow 20 would effect a downward movement of prices and arrow 22 would effect an upward movement of prices..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Stearns to Kawana so the item list is correctly aligned for easy user and to present the user with neat and align content to easily see what are the items on the list to reduce user frustration. 

With regard to claim 3, 11:
Kawana and Stearns disclose the method of claim 2, wherein the alignment is one of: left-alignment, center-alignment, or right-alignment (Stearns paragraph 70: “ FIGS. 4a-c depict a manual move in the central market point prompted by clicking the scroll arrow 22 three times. Such action results in a corresponding downward shift of the price and corresponding bid, ask, and My Vol columns by a unit of three full horizontal rows which reveals, in the My Vol column, an order placed by the trader to sell one instrument above the then market at a price of 112 (FIG. 4b). In such a manual move, the location of the convergence point 24 remains unchanged. When the trader stops clicking the scroll arrow 22, the central market point 26 then begins to converge upon the convergence point 24 until they are in alignment, as depicted in FIG. 4c. Although FIG. 4a shows the downward movement of the price column by clicking arrow 22, it should be appreciated that such movement could also occur by clicking arrow 20, in which case arrow 20 would effect a downward movement of prices and arrow 22 would effect an upward movement of prices..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Stearns to Kawana so the item list is correctly aligned for easy user and to present the user with neat and align content to easily see what are the items on the list to reduce user frustration and to let the user know that the scrolling has completed.

With regard to claim 4 and 12:
Kawana and Stearns disclose The method of claim 1, wherein the correction animation is used to fill the user interface on the display device with the second list of scrollable items (Kawana see smooth transition for Thumbnail to album, paragraph 65: “On the other hand, if two manipulating bodies P1 and P2 perform drag manipulation D2 associated with a predetermined movement amount in the left direction, as shown in state ST1c, in state ST1a, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1d shown in FIG. 3B. Here, in state ST1d, the album O2 "1/5" to which the previously displayed thumbnails O1 belong is focused and displayed. Thereby, the display items O can be smoothly shifted from the display of thumbnails O1 to the display of albums O2 in a state in which a hierarchical relationship with the previously displayed thumbnails O1 is retained. As shown in state ST1e, the scroll display S of a plurality of albums O2 is performed in the left direction if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction.”).

With regard to claims 5 and 13:
Kawana and Stearns disclose The method of claim 1, further comprising: while continuously detecting the input, displaying a semantic swap animation between the first view and the second view (Kawana see smooth transition for Thumbnail to album, paragraph 65: “On the other hand, if two manipulating bodies P1 and P2 perform drag manipulation D2 associated with a predetermined movement amount in the left direction, as shown in state ST1c, in state ST1a, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1d shown in FIG. 3B. Here, in state ST1d, the album O2 "1/5" to which the previously displayed thumbnails O1 belong is focused and displayed. Thereby, the display items O can be smoothly shifted from the display of thumbnails O1 to the display of albums O2 in a state in which a hierarchical relationship with the previously displayed thumbnails O1 is retained. As shown in state ST1e, the scroll display S of a plurality of albums O2 is performed in the left direction if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction.”).


With regard to claims 7 and 15:
Kawana and Stearns disclose the method of claim 1, further comprising: while continuously detecting the input, replacing the first view with the second view such that at least one of the items in the second list aligns with the detected location of the input in the user interface (Kawana see figure 3B, wherein the input aligns with the item 1/6).

With regard to claims 8 and 16:
Kawana and Stearns disclose The method of claim 1, wherein the input involve at least one of a gesture, a keyboard input, or a cursor control device input (Kawana see figure 3a and 3b for gesture input, paragraph 65: “On the other hand, if two manipulating bodies P1 and P2 perform drag manipulation D2 associated with a predetermined movement amount in the left direction, as shown in state ST1c, in state ST1a, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1d shown in FIG. 3B. Here, in state ST1d, the album O2 "1/5" to which the previously displayed thumbnails O1 belong is focused and displayed. Thereby, the display items O can be smoothly shifted from the display of thumbnails O1 to the display of albums O2 in a state in which a hierarchical relationship with the previously displayed thumbnails O1 is retained. As shown in state ST1e, the scroll display S of a plurality of albums O2 is performed in the left direction if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction.”).

Claim 9 is rejected for the same reason as claim 1.

With regard to claim 17: 
Kawana discloses One or more computer-readable storage devices storing computer-executable instructions that, upon execution by a computer, cause the computer to perform operations comprising: displaying a first view of a first list of scrollable items in a user interface on a display device (see fig.3a for the scrollable items: paragraph 56: “As shown in FIG. 2, the display control unit 17 controls the display panel 11 to display display items O belonging to a predetermined layer (step S11). When the movement of a manipulating body P is sensed on the touch panel 13 (S13), the manipulating body detection unit 15 detects the number of manipulating bodies P along with a movement direction and a movement amount of the manipulating body P on the basis of a sensing signal input from the touch panel 13 (S15).”);; detecting provision of an input at a detected location over one scrollable item of the first list of scrollable items in the user interface on the display device (see fig.3a for the scrollable items: paragraph 56: “As shown in FIG. 2, the display control unit 17 controls the display panel 11 to display display items O belonging to a predetermined layer (step S11). When the movement of a manipulating body P is sensed on the touch panel 13 (S13), the manipulating body detection unit 15 detects the number of manipulating bodies P along with a movement direction and a movement amount of the manipulating body P on the basis of a sensing signal input from the touch panel 13 (S15).” See also paragraph 50);  in response to detecting the provision of the input, replacing the first view with a second view of a second list of scrollable items (see fig. 3B for the replaced view, paragraph 58: “”On the other hand, if the determination result of processing of step S17 is negative, the arithmetic processing unit 23 determines whether the movement amount of the manipulating body P exceeds a predetermined threshold value on the basis of the detection result of the movement amount (S21). If the movement amount exceeds the predetermined threshold value, the arithmetic processing unit 23 makes the layer transition of the scroll display S from the current layer (the predetermined layer) to another layer corresponding to the number of manipulating bodies P (S23). Further, the arithmetic processing unit 23 instructs the display control unit 17 to display display items O belonging to another layer. If a layer transition instruction is received, the display control unit 17 performs display control so that the display items O belonging to another layer are displayed (S25).); and in response to detecting that the provision of the input has ceased, displaying a correction content. (see 3B ST1F for correction animation, paragraph 69: “Returning to the state ST1b, during the drag manipulation D1 of state ST1b, if the one other manipulating body P2 makes contact with the display panel 11 and the two manipulating bodies P1 and P2 perform the drag manipulation D2 associated with a predetermined movement amount in the left direction as shown in state ST1f, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1g shown in FIG. 3C. As shown in state ST1h, if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction, the scroll display S of a plurality of albums O2 is performed in the left direction. Thereby, the scroll display S can be seamlessly shifted from the scroll display S of thumbnails O1 to the scroll display S of albums O2 without complex switching manipulation.” See also parat S15 and S17 and S19 in figure 2).
Kawana does not disclose the aspect in response to detecting that the provision of the input has ceased, displaying a correction animation wherein the correction animation is applied to the second view for alignment of the second list of scrollable items regardless of the detected location.
However Stearns disclose the aspect wherein in response to detecting that the provision of the input has ceased, displaying a correction animation wherein the correction animation is applied to the second view for alignment of the second list of scrollable items regardless of the detected location. (paragraph 70: “ FIGS. 4a-c depict a manual move in the central market point prompted by clicking the scroll arrow 22 three times. Such action results in a corresponding downward shift of the price and corresponding bid, ask, and My Vol columns by a unit of three full horizontal rows which reveals, in the My Vol column, an order placed by the trader to sell one instrument above the then market at a price of 112 (FIG. 4b). In such a manual move, the location of the convergence point 24 remains unchanged. When the trader stops clicking the scroll arrow 22, the central market point 26 then begins to converge upon the convergence point 24 until they are in alignment, as depicted in FIG. 4c. Although FIG. 4a shows the downward movement of the price column by clicking arrow 22, it should be appreciated that such movement could also occur by clicking arrow 20, in which case arrow 20 would effect a downward movement of prices and arrow 22 would effect an upward movement of prices.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Stearns to Kawana so the item list is correctly aligned for easy user and to present the user with neat and align content to easily see what are the items on the list to reduce user frustration.

With regard to claim 18:
Kawana and Stearns disclose The one or more computer-readable storage device of claim 17, wherein the alignment is one of: left-alignment, center-alignment, or right-alignment (Stearns paragraph 70: “ FIGS. 4a-c depict a manual move in the central market point prompted by clicking the scroll arrow 22 three times. Such action results in a corresponding downward shift of the price and corresponding bid, ask, and My Vol columns by a unit of three full horizontal rows which reveals, in the My Vol column, an order placed by the trader to sell one instrument above the then market at a price of 112 (FIG. 4b). In such a manual move, the location of the convergence point 24 remains unchanged. When the trader stops clicking the scroll arrow 22, the central market point 26 then begins to converge upon the convergence point 24 until they are in alignment, as depicted in FIG. 4c. Although FIG. 4a shows the downward movement of the price column by clicking arrow 22, it should be appreciated that such movement could also occur by clicking arrow 20, in which case arrow 20 would effect a downward movement of prices and arrow 22 would effect an upward movement of prices..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Stearns to Kawana so the item list is correctly aligned for easy user and to present the user with neat and align content to easily see what are the items on the list to reduce user frustration.
.
With regard to claim 19:
Kawana and Stearns disclose The one or more computer-readable storage devices of claim 17, wherein the correction animation is used to fill the user interface on the display device with the second list of scrollable items (Kawana see smooth transition for Thumbnail to album, paragraph 65: “On the other hand, if two manipulating bodies P1 and P2 perform drag manipulation D2 associated with a predetermined movement amount in the left direction, as shown in state ST1c, in state ST1a, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1d shown in FIG. 3B. Here, in state ST1d, the album O2 "1/5" to which the previously displayed thumbnails O1 belong is focused and displayed. Thereby, the display items O can be smoothly shifted from the display of thumbnails O1 to the display of albums O2 in a state in which a hierarchical relationship with the previously displayed thumbnails O1 is retained. As shown in state ST1e, the scroll display S of a plurality of albums O2 is performed in the left direction if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction.”).

With regard to claim 20:
Kawana and Stearns disclose The one or more computer-readable storage devices of claim 17, wherein the input involve at least one of a gesture, a keyboard input, or a cursor control device input  (Kawana see figure 3a and 3b for gesture input, paragraph 65: “On the other hand, if two manipulating bodies P1 and P2 perform drag manipulation D2 associated with a predetermined movement amount in the left direction, as shown in state ST1c, in state ST1a, a plurality of albums O2 are displayed in the left/right direction as shown in state ST1d shown in FIG. 3B. Here, in state ST1d, the album O2 "1/5" to which the previously displayed thumbnails O1 belong is focused and displayed. Thereby, the display items O can be smoothly shifted from the display of thumbnails O1 to the display of albums O2 in a state in which a hierarchical relationship with the previously displayed thumbnails O1 is retained. As shown in state ST1e, the scroll display S of a plurality of albums O2 is performed in the left direction if the two manipulating bodies P1 and P2 perform the drag manipulation D1 in the left direction.”).

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sogo, Patent Number: 7287227B2, published on No. 4, 2004, discloses a method for the editing of web pages by selectively providing editing logic and data that associates portions of the page with data sources used to provide the portions.

Dornback, Pub. No.: US 2004/0103364A1, published on May 27, 2004 discloses a method wherein an object may be dragged to a new location on the web page and dropped. The new location of the dragged object may on top of another defined object on the web page, or into one of multiple defined regions within the web page.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179